DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 8, 12, 17, 21-24, 28-37, and 41-42, 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 3,399,818) in view of d’Este (1,942,917) in view of Malone (US 2002/00643418 A1).
Regarding claims 8, 17, 22, 24, 33-34, 36-37, and 44-45, 47-48, Stegner teaches a packaging assembly comprising: a box 30 (Figs. 1-2) comprising a front 32, a back 32, a first side 34, a second side 34, and a bottom 36; and a plurality of top flaps 36 and 38 hingedly coupled to the front, the back, the first side, and the second side; a liner (Fig. 2) comprising: a bag 10; and a corrugated cardboard panel 18 (Fig. 6; col 3 lines 26-29) having bend lines and adjacent to liner, the corrugated cardboard panel and bag together reconfigurable between a flattened arrangement and an expanded arrangement (col 3 lines 3-15), the corrugated cardboard panel extending with the bag across at least 2 bend lines and extending beyond opposite ends of at least one of the sub-portions (specifically elements 42 and 48 extend beyond the ends) for providing structure to the sub-portions to at least partially define a memory retaining substantially block-shaped cavity (Fig. 1) and wherein the corrugated cardboard panel defines a first panel bend line 26 and a second panel bend line 50; and wherein the first panel bend line is perpendicular to the second panel bend line (Fig. 6); the substantially block-shaped cavity defining an opening (Fig. 1), the liner in an expanded arrangement placed in the box with the support against the box bottom.  Stegner does not teach the bag comprises a single piece of insulative material or a single liner flap portion to cover the opening.  
Regarding the single piece of insulative material, Stegner teaches the structure is suitable with any flexible bag material (col 1 lines 65-70) and teaches paper materials and lay flat bags (col 3 lines 15-25) but does not explicitly mention insulation.  d’Este teaches an insulation bag that is formed using a first paper panel 2 and a paper second panel 4 (Fig. 4), the single piece of insulative 12 material comprises a paper and/or fiber based material (pg. 1 lines 65-67) extending unbroken from end to end across the lining and is captured between the panel 2 and the second panel 4 (Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the structure of Stegner to use the bag material of d’Este with the motivation of insulating and protecting temperature sensitive contents.  Materials taught by d’Este are recyclable.  The examiner uses the broadest reasonable interpretation of shape memory include “the ability of a material to resume an original configuration after applied changes” (marriam-webster.com), and the examiner takes the position that this material would provide sufficient spring force, as the specification of the current application says the spring force can derive from the shape memory  of the material (0046 ). D’Este teaches the insulative material forms a lay flat type bag (col 1 lines 38-40), which means the bag is able to resume an original flat configuration at least because of the seams on the sides of the bag.
Regarding the bag shape, Stegner teaches the bag closes by a folding down a series of bag extended sections for form a lid.  Malone teaches an analogous packing assembly and teaches providing a bag shape for a wide mouth bag (Fig. 1), as an alternate to the dual closure flap style bag (Fig. 14; 0042-0043) matching the style taught by Stegner, and Malone teaches shaping a bag liner extending across a bend line defining a connection of a single liner flap portion that functions as a lid with a liner body portion, the liner body portion comprising a plurality of sub-portions, the single liner flap portion forming a lid sized to cover covering entirety of the opening of the substantially block-shaped cube shaped cavity (Fig. 1) as an alternative bag shape (Fig. 14).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Stegner to use the bag shape of Malone with the motivation of design preference, as it constitutes a simple substitution to a known alternate to obtain predictable results.  The material of d’Este is formed by a side seam, so a pleat would be present in the bottom structure of the bag when a bottom of the bag is flattened.
Regarding claims 2, 21, 23, 28-32 and 41-42, Stegner modified with the bag closure of Malone teaches the plurality of sub-portions of the liner body portion comprises a front 12 and a bottom 24 (Figs. 1-2), the bag extending across a second bend line defining connection of the front of the liner body portion with the bottom of the liner body portion (Fig. 4), and comprises a back, the bag extending across a third bend line defining connection of the back of the liner body portion with the bottom of the liner body portion, and the liner comprises a first side and a second side (Fig. 2) separated from the front and back by vertical bend lines, and the bottom of the liner body portion are in substantially parallel planes upon the liner flap portion as taught by Malone covering the cavity (when the container is closed; Fig. 2).  The material of d’Este is formed by joining the bag into a side seam, and Malone teaches that when the side seam is formed (Figs. 13) this way it forms a pleat when a bottom of the bag is flattened.
Regarding claims 6, 12, 35, Stegner is modified to use the insulation material of d’Este, and d’Este teaches materials that are recyclable (pg. 1 lines 64-68).

Allowable Subject Matter
Claims 46, 19-20, 25-26, and 43 allowed.

Response to Arguments
Applicant's arguments filed 03/04/2022 regarding product claims have been fully considered but they are not persuasive.  Applicant argues the prior art does not teach a pleat.  The rejection as applied uses a bag formed with material that is formed by folding over a material and joining the edges to form side seams.  This type of bag forms a pleat when a bottom area of the bag is flattened to a surface, the size of the pleat depending on the size of area flattened against a surface.  Even Malone (US 2002/00643418 A1) shows this (Fig. 14).  Malone is relied upon to teach that a single large opening flap (Fig. 2) is a known bag closure shape and an alternative to just collapsing the top of the bag as two similarly sized flaps, also taught by Malone (Figs. 14-15).  One of ordinary skill in the art would still find it obvious to form a seam in the manner that is known to be suitable taught by d’Este and this would form a pleat.
Applicant’s arguments, see Remarks, filed 08/30/2022, with respect to the method claims have been fully considered and are persuasive.  The rejections of claims 19-20, 25-26, 43, and 46 have been withdrawn.   The examiner’s position is that reciting the bag has spring force is broad and that forming the bag to have a pleat is also known in the art.  Stegner (US 3,399,818) teaches the claimed structure of support (col 3 lines 3-16), and the combined structures do not teach forming the structure so that the pleat exerts force on the end portions of the support to cause the end portions to rotate outwardly as recited by amended claim 46.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734